Citation Nr: 1312165	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  12-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for skin cancers, diagnosed as basal cell carcinoma, squamous cell carcinoma and malignant melanoma, to include as due to herbicide exposure.

2.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder (manic depressive) and posttraumatic stress disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1966 to August 1968, including a year in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  

The Board recognizes that VA initially developed and adjudicated the psychiatric disorder claim with regard to the issue as it was framed by the Veteran, i.e., a claim seeking service connection for bipolar disorder (manic depressive).  However, the RO also denied service connection for posttraumatic stress disorder (PTSD) in a rating decision issued in June 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding, the issue on appeal is as listed on the title page.

Review of the claims file reveals that the RO denied the appellant's claims of entitlement to service connection for hyperglycemia, varicose veins, hypertension and high cholesterol in a rating decision issued in September 2012.  Because the appellant has apparently neither initiated nor completed the procedural steps necessary for an appeal of any one of these issues, and because the appeal period has not yet run, the Board has not included those four issues in its consideration of the issues on appeal.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does currently contain evidence pertinent to the claims that is not included in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO transferred the case to the Board in March 2013.  That same month, the Veteran submitted a VA Form 9 to the RO and stated that he wanted a hearing before the Board via videoconference.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at his local RO before a Veterans Law Judge, as the docket permits.  

Notify the Veteran and his representative, if any, of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter should be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

